                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

SABRINA F. WILLIAMS,                                 )
     Plaintiff,                                      )
                                                     )
v.                                                   )       Case No. 3:19-CV-0694
                                                     )       Judge Crenshaw
STATE OF TENNESSEE,                                  )       Magistrate Judge Holmes
OFFICE OF THE COMPTROLLER OF                         )
THE TREASURY, and JUSTIN WILSON,                     )       Jury Demand
in his official capacity as                          )
Comptroller of the Treasury,                         )
        Defendants.                                  )



            PLAINTIFF’S MOTION TO EXTEND TIME TO FILE RESPONSE TO
                        DEFENDANT’S MOTION TO DISMISS


       COMES NOW Plaintiff Sabrina Williams, by and through the undersigned counsel, and

submits this Motion to Extend Time to File a Response to Defendant’s Motion to Dismiss, and in

support thereof, Plaintiff states as follows:

       1.       On February 13, 2020, Defendants filed a Motion to Dismiss for Lack of

Jurisdiction.


       2.       Plaintiff’s Response to the Motion to Dismiss for Lack of Jurisdiction is due on

February 27, 2020.


       3.       On February 26, 2020, counsel for Plaintiff had a death in his immediate family.


       4.       Counsel for Plaintiff, upon realizing that there would be a delay in the ability to

file a Response to the Motion to Dismiss for Lack for Jurisdiction, immediately contacted

counsel for Defendants to confer about an extension of time to file the Response.


                                                 1
     Case 3:19-cv-00694 Document 29 Filed 02/27/20 Page 1 of 3 PageID #: 127
       5.      Counsel for Defendant agreed to an extension of time, until March 5, 2020, to file

the Response to the Motion to Dismiss for Lack of Jurisdiction.


       6.      This Motion is timely, and not brought for purposes of delay.


       7.      The extension of time, until March 5, 2020, to file the Response to the Motion to

Dismiss will not cause any undue delay or change any other deadlines in this case.


       WHEREFORE, in light of the foregoing stated facts, Plaintiff respectfully requests the

Court extend until March 5, 2020, the deadline to for Plaintiff to file a Response to the Motion to

Dismiss for Lack of Jurisdiction.

                                                     Respectfully submitted,


                                                     /s/ PHILLIS h. RAMBSY
                                                     PHILLIS h. RAMBSY, BPR #026897
                                                     Rambsy Law PC
                                                     315 Deaderick Street, Suite 1550
                                                     Nashville, TN 37203
                                                     Phone: (615) 669-6944
                                                     Facsimile: (615) 866-1335
                                                     Phillis@rambsylaw.com


                                                     /s/ WADE B. COWAN
                                                     WADE B. COWAN, BPR #9403
                                                     85 White Bridge Road, Suite 300
                                                     Nashville, TN 37205
                                                     Phone: (615) 256-8125
                                                     Wcowan@dhhrplc.com




                                                2
    Case 3:19-cv-00694 Document 29 Filed 02/27/20 Page 2 of 3 PageID #: 128
                                     Certificate of Service

        The undersigned hereby certifies that on this the 27th day of February 2020, a true and
correct copy of the foregoing Motion to Extend Time to Respond to the Motion to Dismiss was
filed electronically, and a copy sent via the court’s electronic filing system to:

Amanda S. Jordan
E. Ashley Carter
Senior Assistant Attorneys General
Office of the Attorney General
PO BOX 20207
Nashville, Tennessee 37202-0207
Amanda.Joran@ag.tn.gov
Ashley.Carter@ag.tn.gov


                                                                      /s/ Phillis h. Rambsy
                                                              Phillis h. Rambsy




                                               3
    Case 3:19-cv-00694 Document 29 Filed 02/27/20 Page 3 of 3 PageID #: 129
